                                                            Case 2:19-cv-07048-RGK-PJW Document 14 Filed 11/18/19 Page 1 of 3 Page ID #:121



                                                                      1 BARTON, KLUGMAN & OETTING LLP
                                                                          John K. Rubiner (155208)
                                                                      2 350 South Grand Avenue
                                                                          Suite 2200
                                                                      3 Los Angeles, CA 90071-3454
                                                                          Telephone: 213-621-4000
                                                                      4 Facsimile:   213-625-1832
                                                                          E-mail:    jrubiner@bkolaw.com
                                                                      5
                                                                          FEDERAL LAW OFFICE, P.A.
                                                                      6 Bruce Feder (SBN 004832)
                                                                          2930 E. Camelback Road, Suite 160
                                                                      7 Phoenix, Arizona 85016
                                                                        Telephone: 602-257-0135
                                                                      8 Email:      bf@federlawpa.com
                                                                      9
                                                                                    fl@federlawpa.com
                                                                        Attorneys for Scott Spear
                                                                     10
BARTON, KLUGMAN & OETTING LLP




                                                                     11                        UNITED STATES DISTRICT COURT
                                LOS ANGELES, CALIFORNIA 90071-3454
                                350 SOUTH GRAND AVENUE, SUITE 2200




                                                                     12        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                                      TELEPHONE (213) 621-4000




                                                                     13
                                                                          United States of America,                   Case No. 2:19-cv-07048-RGK (PJW)
                                                                     14
                                                                                       Plaintiff,
                                                                     15
                                                                                v.                                    SCOTT SPEAR’S VERIFIED
                                                                     16                                               CLAIM AND STATEMENT OF
                                                                        Approximately $518,172.92 In Bank             INTEREST IN CERTAIN
                                                                     17 Funds Seized From Wells Fargo Bank            DEFENDANT PROPERTY
                                                                        Account ‘4455,
                                                                     18
                                                                                       Defendant.
                                                                     19

                                                                     20         Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5)(a) of the
                                                                     21 Federal Rules of Civil Procedure, Claimant Scott Spear (“Claimant”) hereby submits

                                                                     22 this Verified Claim asserting ownership interests in seized funds.

                                                                     23         On August 13, 2019, a Verified Complaint for Forfeiture (“Complaint”) was
                                                                     24 filed in the United States District Court for the Central District of California,

                                                                     25 Western Division, by the United States of America seeking the forfeiture of the

                                                                     26 following (collectively referred to as the “Subject Funds”):
                                                                     27               Approximately $518,172.92 In Bank Funds Seized From Wells Fargo
                                                                     28                Bank Account ‘4455.
                                                                                                                  1
                                                                             SCOTT SPEAR’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN DEFENDANT
                                                                                                               PROPERTY
                                                            Case 2:19-cv-07048-RGK-PJW Document 14 Filed 11/18/19 Page 2 of 3 Page ID #:122



                                                                      1 (See DE 1.)

                                                                      2        Claimant hereby asserts his ownership interests in the entirety of the Subject
                                                                      3 Funds. Claimant is a stockholder in Medalist Holdings, Inc., a Delaware corporation

                                                                      4 (“Medalist”), whose wholly-owned subsidiaries include Leeward Holdings, LLC,

                                                                      5 Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties, LLC, and

                                                                      6 Shearwater Investments, LLC.

                                                                      7        Claimant is a third-party beneficiary of a series of contracts entered into in
                                                                      8 April 2015 among the Medalist subsidiaries and:          Atlantische Bedrijven C.V.
                                                                      9 (“ABC”) and UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”);
                                                                     10 numerous affiliates of Borrowers, including Backpage.com, LLC (collectively,
BARTON, KLUGMAN & OETTING LLP




                                                                     11 “Pledgors”); and Carl A. Ferrer and other affiliates of Borrowers (collectively,
                                LOS ANGELES, CALIFORNIA 90071-3454
                                350 SOUTH GRAND AVENUE, SUITE 2200




                                                                     12 “Guarantors”), as set forth in greater detail in the claim filed by Medalist and its
                                      TELEPHONE (213) 621-4000




                                                                     13 subsidiaries. Claimant has the right to advancement and indemnification from ABC

                                                                     14 and UGC under those agreements, which advancement and indemnification

                                                                     15 obligations are guaranteed by Pledgors and Guarantors.         Those obligations are
                                                                     16 secured by security interests in the assets of Pledgors (the “Collateral”).        On
                                                                     17 information and belief, the Subject Funds are a part of the Collateral. On information

                                                                     18 and belief, the sums owed for advancement and indemnification exceed the value of

                                                                     19 the Collateral.

                                                                     20        The security interests in the Collateral securing the obligations to Claimant is
                                                                     21 a legally recognizable interest in the Subject Funds, giving Claimant a superior right,

                                                                     22 title, and interest in the Subject Funds over any and all interests asserted by the

                                                                     23 government in the Subject Funds. Accordingly, Claimant has a superior right, title,

                                                                     24 and interest in the Subject Funds over any and all interest asserted by the government

                                                                     25 in such funds.

                                                                     26        Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
                                                                     27 Claimant expressly limits his appearance to asserting and defending his claim.

                                                                     28 Claimant reserves all rights to challenge the in rem jurisdiction of this Court and the

                                                                                                                   2
                                                                            SCOTT SPEAR’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN DEFENDANT
                                                                                                              PROPERTY
                                                            Case 2:19-cv-07048-RGK-PJW Document 14 Filed 11/18/19 Page 3 of 3 Page ID #:123



                                                                      1 propriety of venue of this action.

                                                                      2

                                                                      3                             Respectfully submitted this 18th day of November, 2019
                                                                      4 __                                               /s/ John Rubiner
                                                                      5
                                                                                                                        John Rubiner
                                                                                                                        Counsel for Claimant Scott Spear
                                                                      6

                                                                      7                                                 /s/ Bruce Feder
                                                                      8
                                                                                                                        Bruce Feder
                                                                                                                        Counsel for Claimant Scott Spear
                                                                      9
                                                                     10                            CERTIFICATE OF SERVICE
BARTON, KLUGMAN & OETTING LLP




                                                                     11         I hereby certify that on the 18th day of November, 2019, I filed the foregoing
                                LOS ANGELES, CALIFORNIA 90071-3454
                                350 SOUTH GRAND AVENUE, SUITE 2200




                                                                     12 with the United States District Court for the Central District of California using the
                                      TELEPHONE (213) 621-4000




                                                                     13 CM/ECF system.

                                                                     14         I hereby certify that on November 18th, 2019, a copy of the foregoing was also
                                                                     15 delivered to the following via CM/ECF:

                                                                     16
                                                                                JOHN K. KUCERA, ESQ.
                                                                     17
                                                                                Assistant U.S. Attorney
                                                                     18         U.S. Attorney’s Office
                                                                                Asset Forfeiture Section
                                                                     19
                                                                                312 North Spring Street
                                                                     20         Los Angeles, CA 90012
                                                                     21

                                                                     22                                                      /s/ John K. Rubiner
                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28

                                                                                                                    3
                                                                             SCOTT SPEAR’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN DEFENDANT
                                                                                                               PROPERTY
